Citation Nr: 0031663	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  93-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1977, and from February 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for Reiter's Syndrome.  In March 1995, the Board 
remanded the case to the RO for additional development, 
including to obtain treatment records and service medical 
records, and to afford the veteran a VA examination with an 
etiology opinion.  This development was completed and the 
case returned to the Board.  In March 2000, the Board 
requested a medical advisory opinion from the Veteran's 
Health Administration (VHA) regarding whether preexisting 
Reiter's Syndrome was aggravated by service.  The VHA 
opinion, dated in May 2000, was received and is a part of the 
record. 


FINDING OF FACT

The veteran's preexisting Reiter's Syndrome increased in 
service beyond normal progression during his active service 
from February to June 1991. 


CONCLUSION OF LAW

The veteran's Reiter's Syndrome preexisted his period of 
military service from February to June 1991 and was 
aggravated by active duty during that period.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran contends that his Reiter's Syndrome was 
aggravated by his second period of active duty service, from 
February to June 1991, during the Persian Gulf War.  The 
evidence of record includes private medical statements of 
Steven J. Farber, M.D., dated from June to October 1991, 
which reflect a diagnosis of Reiter's Syndrome versus 
psoriatic peripheral arthropathy in June 1990.  Additional 
private medical records also indicate a question regarding 
the proper diagnosis.  In a November 1990 statement, Dr. 
Farber indicated that the veteran's Reiter's Syndrome was 
active.  In a February 1991 statement, Dr. Farber wrote that, 
due to the veteran's limited physical capabilities cause by 
Reiter's Syndrome, he should not be sent overseas to 
participate in the Persian Gulf War.  The veteran had active 
duty service during the Persian Gulf War from February to 
June 1991.  

An August 1991 letter by Dr. Farber reflects that, when he 
saw the veteran in July 1991 following the veteran's service 
in the Persian Gulf, there was a "marked activity of 
disease" of Reiter's Syndrome, including more pain and 
swelling.  

A VA compensation examination in December 1997 included the 
medical opinion that there was "a reasonable chance that the 
increased and possibly permanent aggravation of the veteran's 
polyarthritis" during the veteran's Persian Gulf service.  
The examiner reportedly was unable to provide a rationale for 
the opinion because the veteran did not report for 
examination.  

At the request of the Board, an opinion was provided in May 
200 by the Chief of the Rheumatology Section of the VA Long 
Beach Healthcare System.  Based upon a thorough review of the 
record, the physician concluded that the veteran's 
preexisting Reiter's Syndrome or seronegative polyarthropathy 
chronically increased in severity during his active service 
from February to June 1991.  The VA Chief of Rheumatology 
further opined that, in essence, the underlying disability 
increased in disability during this period of service beyond 
the natural progression of the disease: "periods of lack of 
medication and increased stress and increased use of the 
joints while they are inflamed does increase the severity of 
the underlying disability by causing permanent joint damage 
within the affected joints."  The VA examiner further opined 
that reactive depression and fibromyalgia may be related to 
the progression of the underlying Reiter's Syndrome or 
seronegative spondyloarthropathy, and that these two 
complications would suggest an acceleration of the original 
disease process; the VA examiner indicated that the only co-
existing disability or disease which was not due to service 
which was symptomatic but unrelated to Reiter's Syndrome was 
slightly elevated cholesterol.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence is favorable to the veteran's 
claim for service connection for Reiter's Syndrome.  The 
record includes private medical evidence of increased 
symptomatology one month after service separation in June 
1991.  There are two VA medical opinions which tend to 
support the veteran's contention that preexisting Reiter's 
Syndrome was aggravated by service; the May 2000 VA medical 
opinion of aggravation was based on a thorough review of the 
record and history, and was rendered by a medical specialist.  

Accordingly, the Board finds that the weight of the medical 
evidence demonstrates that the veteran's preexisting Reiter's 
Syndrome, first diagnosed in 1990 (after the first period of 
active service but prior to the second period of active 
service) chronically increased during active service from 
February to June 1991, and that such an increase was beyond a 
normal progression.  The Board finds that the veteran's 
Reiter's Syndrome preexisted his period of military service 
from February to June 1991 and was aggravated by active duty 
during this period, so that service connection is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306.  

In view of the disposition of the appeal, the veteran has not 
been prejudiced by any deficiencies in notification or 
assistance by VA under the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475 (2000), signed by the President on 
November 9, 2000, and otherwise applicable to this pending 
claim.  


ORDER

Service connection for Reiter's Syndrome is granted. 



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


